Citation Nr: 1228821	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability on an extraschedular basis.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to July 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2005 of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder and assigned an initial rating of zero percent effective from November 1999.  Then, in a rating decision in July 2006, the RO assigned a 10 percent rating effective from November 1999.  The Veteran continued his appeal for a higher rating.  

In September 2009, the Veteran appeared at hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In November 2009 and May 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In June 2012, the Board attempted to notify the Veteran that the Veterans Law Judge who conducted his hearing in September 2009 had retired and that he could have another hearing before a Veterans Law Judge who would decide his case.  That letter was returned to the Board as undeliverable, as was a January 2012 supplemental statement of the case returned to the RO.  Given that the letter and supplemental statement of the case was mailed to the Veteran at his last known address on file with VA, another attempt to mail the notice would be futile and the Board will proceed to decide the case based on the evidence of record.  

In the remand in May 2011, the Board referred the claim of service connection for erectile dysfunction to the RO for appropriate action.  



The claim for a total disability rating for compensation based on individual unemployability, which is raised by the record, is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Before February 9, 2007, posttraumatic stress disorder was shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); evidence of occupational and social impairment with reduced reliability and productivity was not demonstrated. 

2.  From February 9, 2007, posttraumatic stress disorder is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication; evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks is not demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, and no higher, before February 9, 2007, for service-connected posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 




2.  The criteria for an initial rating higher than a 10 percent from February 9, 2007, for service-connected posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  




Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the Veteran with content-complying VCAA notice on the underlying claim of service connection for posttraumatic stress disorder, by letters dated in March 2003 and in March 2004.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for posttraumatic stress disorder.  Dingess, 19 Vet. App. 473. 

Duty to Assist

VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained VA records and records from the Social Security Administration.  The Veteran has not identified any additionally available evidence for consideration in his appeal. 

VA has conducted the necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in February 2007 and in May 2011 with an addendum in September 2011, to determine the severity of the disability.  


As the reports of the VA examinations are based on consideration of the prior medical history and describe the disability in sufficient detail so that the Board's review of the claim is a fully informed one, the findings of the examinations and the medical opinions rendered are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 



Rating Criteria 

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

Posttraumatic stress disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but  the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Veteran's posttraumatic stress disorder has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 10 percent disabling, since service connection was established effective from November 1999.  

The criteria for a 10 percent rating are occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  



The criteria for the next higher rating, 30 percent, are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32. 



GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

For the lengthy period covered by the appeal, there are two VA compensation examination reports plus an addendum report, VA records, and records of the Social Security Administration records.  

The records show that the assigned GAF scores ranged from 50 (indicating serious disability) to 70 (indicating mild disability), except that a VA examiner in May 2011 related a past GAF score of "47."  Over the course of the appeal, the GAF scores appear to have improved with scores about 50 in the early part of the appeal and scores from 60 to 70 in the latter years of the appeal.  Along with other evidence, the Board has determined that "staged ratings" rather than a single rating is proper, as will be discussed below.  






In any event, the Board emphasizes that a disability rating depends on evaluation of all the evidence, and a VA examiner's classification of the level of a psychiatric impairment by words or by a GAF score is to be considered, but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126. 

As noted in the Board's remand in November 2009, the psychiatric disability picture is at best muddled, particularly given the various diagnoses and the ambiguity as to symptoms associated with posttraumatic stress disorder.  On VA examination in February 2007, the VA examiner expressed the opinion that the Veteran did not have a bona fide condition and diagnosed malingering in addition to polysubstance dependency.  VA records from 1999 to 2011 reflect diagnoses of posttraumatic stress disorder and major depressive disorder, but other psychiatric conditions were also noted.  In reconciling the various diagnoses, on VA examination in May 2011, the VA examiner diagnosed depressive disorder and found that the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder.  In the addendum in September 2011, the VA examiner stated that the  depressive disorder was most likely the same disorder formerly diagnosed as posttraumatic stress disorder and that depression and anxiety were medically considered as secondary manifestations of the Veteran's mental health condition rather than separate mental disorders.  

The rating criteria for posttraumatic stress disorder and for depressive disorder are the same.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434.

As will be explained below, the Board finds that for the period from the effective date of service connection in November 1999 to February 9, 2007, VA and private records show that the symptoms of the service-connected psychiatric disorder, diagnosed initially as posttraumatic stress disorder, have affected the Veteran's everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 30 percent rating, and no higher, under Diagnostic Code 9411.  For this period of the appeal, the evidence supports an initial higher rating.  



For the period of the appeal beginning February 9, 2007, VA and private records show that the symptoms of the service-connected psychiatric disorder, diagnosed initially as posttraumatic stress disorder, have affected the Veteran's everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 10 percent rating, and no higher, under Diagnostic Code 9411.  For this period of the appeal, the preponderance of the evidence is against an initial rating higher than the currently assigned 10 percent.  

A Rating before February 9, 2007

A review of the records before February 9, 2007, shows that the Veteran's psychiatric symptomatology was of such extent, severity, depth, and persistence as to have been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

The clinical evidence from VA and private records shows the following about the Veteran on mental health evaluations, in relation to his service-connected psychiatric disorder.  He reported flashbacks, intrusive memories, insomnia, irritability, anxiety, and depression.  He felt detached from family and others and avoided people and interests that he previously enjoyed.  He denied suicidal or homicidal ideation.  He denied panic attacks.  He was alert and oriented.  In October 1999, it was noted that he was employed at the VA medical center for the past four months.  He was generally appropriately dressed and groomed, except for when he appeared for his psychiatric evaluation for the Social Security Administration when he appeared disheveled.  His speech was of normal rate.  His mood was depressed and his affect was congruent and flat.  He denied ever feeling out of control and usually walked away when irritated at people.  Judgment and insight were generally fair or good, and thought processes were generally normal, logical, and goal directed.  His memory was intact.  



The Veteran denied visual hallucinations, delusions, and illusions.  In May 2001, a VA physician diagnosed psychosis, most likely substance induced, as it was noted that the Veteran's toxicology screen was positive for cocaine that day as well as in the past.  In September 2001, the physician indicated that the cocaine use may aggravate the Veteran's psychiatric problems.  At the time of a September 2001 psychiatric evaluation for the Social Security Administration, it was also noted that the Veteran had tested positive in a drug screen for cocaine.  In May 2006, a VA physician indicated that the Veteran used cocaine sporadically and that the Veteran's history of major depressive disorder seemed independent of drug use.  

The GAF scores were 50 in November 1999 and April 2000.  The Veteran was diagnosed in April 2000 with posttraumatic stress disorder, moderate to severe, and major depressive disorder associated with posttraumatic stress disorder, moderate; the descriptions of severity were based on psychological testing.  In September 2001, the severity of posttraumatic stress disorder and major depressive disorder was characterized by the Veteran's treating physician as moderate, and in February 2002 and in April 2002 the psychiatric conditions were found to have improved.  The conditions were again described as moderate in April 2003, April 2004, and February 2006.  The Veteran was maintained on medication, in particular to help with sleeping difficulties and depression.  In May 2001, it was noted on a VA record that the Veteran had stopped his medications while he held a job for a few months and that he felt "ok," but he had lost his job in February and since he had increased depression and nightmares.  In February 2006, it was noted that he was recently incarcerated for one year for theft, and that he lived with his sister and saw his children and family regularly and got along with them.  A psychiatric evaluation for the Social Security Administration in September 2001 indicated that the Veteran stopped work in January 2001 and had made no attempt to resume work.  

On the basis of the findings in VA records and psychiatric evaluation for Social Security Administration, the severity of the Veteran's service-connected psychiatric disorder for this period more nearly approximates the criteria for a 30 percent schedular rating.  


And overall, the symptoms did not more nearly approximate or equate to the criteria for a 50 percent rating.  For instance, the objective evidence generally does not show circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; and impaired abstract thinking.  As for difficulty in establishing and maintaining effective work and social relationships, it appears that he began working at a VA medical center in 1999 but was unsuccessful in maintaining the job and left in either January 2001 or February 2001.  He then applied for benefits through the Social Security Administration, and was awarded disability benefits for anxiety related and affective or mood disorders.  Socially, the Veteran had tried to avoid being around others.  In any case, the psychiatric evaluation for the Social Security Administration reflected a GAF score of 50 to 55, which indicates the severity of the social and industrial impairment to be primarily in the range of moderate.  

The record does not show most of the criteria or symptoms for a 50 percent rating.  The Veteran was alert and oriented and he took care of his personal appearance.  The Veteran's most frequent complaints were flashbacks, sleep problems, social isolation, irritability, and depression, but the symptoms did not affect his ability to function independently.  A VA physician generally characterized the Veteran's impairment as moderate, and the evaluator for the Social Security Administration likewise assigned a GAF score that was mostly in the moderate range of severity.  The characterizations of the Veteran's psychiatric disorder are more consistent with the criteria for a 30 percent rating under Diagnostic Code 9411.  

Although GAF scores of 50 signify serious symptoms or serious impairment, a VA physician consistently and repeatedly characterized the Veteran's disorder as moderate, rather than severe, which is a significant finding.  On the whole, the objective findings do not demonstrate that the Veteran's symptoms more nearly approximate the criteria for a 50 percent rating at any time prior to February 9, 2007. 


As for symptoms associated with the diagnosis of posttraumatic stress disorder or depressive disorder, but not listed in Diagnostic Codes 9411 or 9434, the symptomatology does not more nearly approximate or equate to the level of occupation and social impairment with reduced reliability and productivity required for a 50 percent rating.  For example, the Veteran's pervasive sleep difficulties and depression are not shown to prevent him from performing his activities of daily living or to negatively impact his memory, which was intact, and his thought processes, which were generally normal. 

Although the evidence demonstrates that the Veteran has significant social and occupational impairment attributable to his service-connected psychiatric disorder for the period before February 9, 2007, the totality of the evidence shows that his symptomatology is not consistent with the criteria for a 50 percent disability rating under Diagnostic Code 9411. 

In evaluating all the evidence for this period, the Board finds that the VA and private records reflect that the symptoms of the Veteran's psychiatric disorder are not so severe as to affect his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 50 percent rating. 

For these reasons, the evidence supports the assignment of an initial rating of 30 percent, but not higher, for the period before February 9, 2007.  

A Rating from February 9, 2007

From February 9, 2007, which is the date of the Veteran's VA examination, the Board finds that the evidence does not support an initial rating higher than 10 percent.  The psychiatric disorder for this period is actually described in terms that reflect a condition less severe than his condition prior to that time.  





That is, the Veteran's symptomatology was of such extent, severity, depth, and persistence as to have been productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

VA records show the following about the Veteran on mental health evaluations in relation to his service-connected psychiatric disorder.  In July 2009, it was noted that the Veteran had not been seen in the VA mental health clinic since May 2006.  He was started back on medication to help with his insomnia in July 2009, but felt at that time he did not need any other psychiatric medication.  He denied suicidal and homicidal ideation.  The impression in October 2009 was that the Veteran was stable, and that his posttraumatic stress disorder was in partial remission and his major depressive disorder was mild and in partial remission.  At that time he denied suicidal or homicidal ideation.  His concentration was intact, as was his memory.  His thought processes were goal oriented and logical.  He reported some depression and he had anxiety in crowds but not around family.  In May 2010, he presented with homicidal ideation due to marital discord, because his wife threw him out of their home.  He was admitted overnight, and it was noted that he was intoxicated and he tested positive for cocaine and cannabis.  Records of the brief inpatient stay indicated that the Veteran's symptoms of depression were made worse by substance abuse.  A few weeks later in June 2010, the Veteran presented appropriately dressed.  He was attentive and his speech tone, rate, and articulation were normal.  His mood was good and his affect was pleasant.  He denied suicidal or homicidal ideation and recent nightmares, and his thought process was clear, logical, and goal directed.  He had adequate support from friends and family.  Marital stress was not of concern at that time.  Later in June 2010, the findings were similar except for a depressed mood.  The Veteran was started on medication for what were considered severe symptoms.  By September 2010, the Veteran stated that he was doing well.  His symptom presentation was much the same as it was in June 2010 when he was stable.  



The impression was posttraumatic stress disorder in partial remission and major depressive disorder in remission.  Findings in November 2010 and February 2011 were very similar to those of September 2010.  

Regarding the Veteran's presentation at VA examinations, he was anxious and edgy at the time of a February 2007 VA examination.  He initially seemed calm and cooperative but then began acting irritable without explanation.  He presented as an attractive, articulate, verbal, well-dressed and well-groomed individual who was overall mentally intact and cooperative.  He exhibited good social skills until he became irritable and moody.  He was well-oriented.  His affect was labile and his reasoning was good.  His verbal comprehension was good, but his concentration was poor according to the Veteran, who also indicated that he had short-term memory problems.  The examiner stated that a review of psychological symptoms resulted in the endorsement of anxiety, panic attacks, depression, insomnia, appetite disturbance, anhedonia, and nightmares, with a report from the Veteran of anger control problems and feelings of paranoia with suicidal ideation at times.  The examiner, following psychological testing that produced an invalid and exaggerated response, concluded that the Veteran was malingering and that he did not have any serious behavior problems or severe functional impairment.  The GAF score was 70 for the malingering and 50 for polysubstance dependency.  The examiner added that the Veteran presented serious credibility issues, and gave examples of inconsistent reports of symptoms by the Veteran.  The examiner stated that the Veteran could not explain the reason for his disability award by the Social Security Administration, and that the Veteran's condition had not worsened from his previous award of VA benefits.  

In May 2011 on VA examination, the Veteran appeared well nourished and dressed.  Intellectual functioning was estimated as average.  Affect was appropriate to the content of the discussion in both intensity and direction.  Thought processes were clear, logical, linear, coherent, and goal directed.  




As for relationships, he was in a 3-year marriage that was "ok" and it was noted that he had recently reconciled with his wife after a separation.  He enjoyed the company of his children and grandchildren and said he had a good relationship with them.  The Veteran reported that he had no friends and had few leisure pursuits.  On mental status examination, his rate and flow of speech was within normal limits.  His ability to maintain minimal personal hygiene and other basic activities of daily living was intact.  He was oriented.  As for memory impairment, the Veteran explains that it was confused with his hearing problems.  The examiner noted that on a recent clinic visit with a VA physician the Veteran had denied depression most days and the physician noted occasional mild depression.  The Veteran endorsed homicidal thinking, stating that he was hospitalized for it the previous year, but as other VA records show the Veteran was angry at his wife who had kicked him out of their home.  The Veteran denied panic attacks and obsessive or ritualistic behavior that interfered with routine activities.  Nothing significant was noted in regard to impaired impulse control and its effect on motivation mood.  The Veteran reported problems sleeping every night, awakening with the same dream, but the examiner noted that a recent clinical report suggested far less severe sleep impairment.  

The VA examiner diagnosed depressive disorder, which he stated on a September 2011 addendum, was most likely the same disorder formerly diagnosed as posttraumatic stress disorder.  The VA examiner commented that although the Veteran complained of severe depression and anxiety, a recent psychiatric report had complete remission and psychometric testing suggested only mild symptoms.  The GAF score was 67 for some mild symptoms (e.g., depressed mood and mild insomnia) and some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  

The VA examiner found the Veteran to be an unreliable historian based on the incongruity between the Veteran's report that day and a recent psychiatric evaluation.  



The VA examiner stated that the Veteran managed his self presentation to fit his purpose for each interaction, and therefore effectively concealed the truth about his current status.  While the examiner felt that an opinion about the Veteran's occupational and social impairment due to depression would be pure speculative, he amended his statement in a September 2011 report and stated that the level of the Veteran's impairment was mild and that his disability picture was equivalent to that described in the criteria for a 10 percent rating.  

On the basis of the findings on VA examination reports and VA records, the severity of the Veteran's service-connected psychiatric disorder for this period approximates the criteria for a 10 percent schedular rating, and that the record overall reflects few, if any, symptoms of a psychiatric disorder that typify the criteria for a 30 percent schedular rating.  For instance, there is little or no objective evidence of suspiciousness, panic attacks (weekly or less often), and mild memory loss (such as forgetting names, directions, recent events).  The Veteran's long time treating physician generally found his symptoms to be mild or that his disorders were in partial remission or full remission.  With the exception of very brief increases in symptomatology in May 2010 and late June 2011, the Veteran's disability picture is shown to be relatively stable.  Both VA examiners have assessed the Veteran's psychiatric disorder as productive of mild social and occupational impairment.  In consideration of the foregoing, it is the Board's judgment that the Veteran's disability picture is more consistent with the criteria for a 10 percent rating under Diagnostic Code 9411. 

Although the evidence demonstrates that the Veteran has definite social and occupational impairment attributable to his service-connected psychiatric disorder, for which he takes medication, for the period beginning February 9, 2007, his symptomatology on the whole is not consistent with the criteria for a 30 percent disability rating under Diagnostic Code 9411. 





In evaluating all the evidence for this period, the Board finds that the VA records reflect that the symptoms of the Veteran's psychiatric disorder are not so severe as to affect his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 30 percent rating. 

For these reasons, the preponderance of the evidence is against an initial rating higher than 10 percent for the service-connected psychiatric disorder (initially diagnosed as posttraumatic stress disorder) from February 9, 2007, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Conclusion

As this is an initial rating case, the Board has taken into consideration "staged ratings" for various periods of time since service connection was established.  Fenderson v. West, 12 Vet. App. 119 (1999).  As a result, the evidence shows that the Veteran's service-connected psychiatric disorder, initially diagnosed as posttraumatic stress disorder, is most appropriately evaluated as 30 percent disabling, and no higher, before February 9, 2007, and as 10 percent disabling, and no higher, beginning February 9, 2007, according to the Rating Schedule. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 


If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  In other words, the Veteran does not have symptomatology not already encompassed in the Rating Schedule and the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted. 


ORDER 

An initial rating of 30 percent before February 9, 2007, for posttraumatic stress disorder, is granted.  

An initial rating higher than 10 percent from February 9, 2007, for posttraumatic stress disorder, is denied.  


REMAND 

The record shows that the Veteran is not employed and he is in receipt of disability benefits from the Social Security Administration based on psychiatric impairment.  

In a claim for increase, where the record reasonably raises a claim for total disability rating for compensation based on individual unemployability, the claim for a total disability rating for compensation is not a separate claim, but a part of a claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).





A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

During the appeal period, the service-connected disabilities, including posttraumatic stress disorder, have no more than a combined rating of 30 percent, which does not meet the minimum schedular percentage requirements for a total disability rating under 38 C.F.R. § 4.16(a).  

Although the Veteran does not meet the threshold requirements for a schedular total disability rating for compensation, when a Veteran is unemployable by reason of service-connected disabilities, but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the RO should submit the claim to VA's Director of Compensation and Pension for extra-schedular consideration.  38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1.  After ensuring VCAA compliance with the duty to notify and the duty to assist, in accordance with 38 C.F.R. § 4.16(b), refer the claim for a total disability rating for compensation based on individual unemployability to the VA's Director of Compensation and Pension for extra-schedular consideration. 




2.  Upon completion of the above, adjudicated the claim for a total disability rating for compensation based on individual unemployability on an extraschedular basis. 

If the benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


